UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-50728 FUTURES PORTFOLIO FUND, LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) Maryland 52-1627106 (State of Incorporation) ( IRS Employer Identification No.) c/o Steben & Company, Inc. 2099 Gaither Road, Suite 200
